                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA

                                 Alexandria Division


Simret Semere Tekle,
             Plaintiff,
      v.                                      Case No.: 1:18-cv-211

Nouf bint Nayef Abdul-Aziz Al Saud and
                                              Hearing Date: May 10, 2019
Mohammad bin Abdullah al Saud,
             Defendants.




                   PLAINTIFF’S MEMORANDUM IN SUPPORT
           OF PLAINTIFF’S MOTION TO COMPEL THE DEPOSITIONS OF
                    NOUF BINT NAYEF ABUL-AZIZ AL SAUD
                  AND MOHAMMAD BIN ABDULLAH AL SAUD
            TO TAKE PLACE IN THE EASTERN DISTRICT OF VIRGINIA
                     OR IN A NEUTRAL THIRD LOCATION
        Pursuant to Local Civil Rules 30(A) and 37(A), Plaintiff Simret Semere Tekle (“Ms.

Tekle”) moves this Court, by and through undersigned counsel, to compel the depositions of Nouf

Bint Nayef Abul-Aziz Al Saud and Mohammad Bin Abdullah Al Saud (“Counterclaimants”) to

take place in the Eastern District of Virginia or, alternatively, in a neutral third location.

                                 PRELIMINARY STATEMENT

        Counterclaimants’ insistence that their depositions be taken in Saudi Arabia requires the

Court’s intervention. Counterclaimants, who are Virginia homeowners and frequent travelers to

the United States and other countries worldwide, have refused to appear for deposition in the

Eastern District of Virginia as required by Local Rule 30(A). Instead, Counterclaimants have

insisted on sitting for their depositions in Saudi Arabia despite profound safety risks set forth in

State Department advisories and logistical hurdles associated with travel to Saudi Arabia.

Counterclaimants have also rejected Ms. Tekle’s proposed compromise to hold the depositions in

London, United Kingdom, where counsel for Ms. Tekle and counsel for Counterclaimants have

offices, or in another mutually agreeable neutral third location. The Court should therefore order

Counterclaimants to submit to deposition in the Eastern District of Virginia, or in the alternative,

in a neutral third location.

                                       LEGAL STANDARD

     “The decision of where a deposition should occur is ultimately an exercise in the vast

discretion a district court has in supervising discovery.” Buckner v. United Parcel Serv., Inc., No.

5:09-CV-00411-BR, 2011 WL 6748522, at *8 (E.D.N.C. Dec. 22, 2011) (quotation marks

omitted), aff’d, 489 F. App’x 709 (4th Cir. 2012); see also Swimways Corp. v. Zuru, Inc., 2014

WL 12603190 at *2 (E.D. Va. June 6, 2014) (Magistrate judges exercise their “discretion to

determine the appropriate location for a deposition and may attach conditions as [they find]




                                                   1
appropriate.” including the payment of expenses.) (ellipsis and quotation marks omitted); In re

Outsidewall Tire Litig., 267 F.R.D. 466, 470 (E.D. Va. 2010).

     There are a number of factors that may “persuade the Court to require the deposition to be

conducted in the forum district or some other place. Ultimately, the Court must consider each case

on its own facts and the equities of the particular situation.” Turner v. Prudential Ins. Co. of Am.,

119 F.R.D. 381, 383 (M.D.N.C. 1988) (internal citation omitted); see also Connell v. Biltmore Sec.

Life Ins. Co., 41 F.R.D. 136, 137 (D.S.C. 1966) (“The factual situations and considerations vary

by the number of cases and the matter rests inevitably in the sound discretion of the

court.”). Relevant factors include: safety and other risks; costs and expenses; logistical

efficiencies; the possibility of proper court supervision; and the deponents’ engagement in frequent

travel. Swimways Corp., 2014 WL 12603190 at *2 (E.D. Va. June 6, 2014); Juniper Networks,

Inc. v. Bahattab, No. CV 07-1771 (PLF)(AK), 2009 WL 10696665, at *2 (D.D.C. Apr. 2, 2009);

Mill-Run Tours, Inc. v. Khashoggi, 124 F.R.D. 547, 550 (S.D.N.Y. 1989); Armsey v. Medshares

Mgmt. Servs., Inc., 184 F.R.D. 569, 571 (W.D. Va. 1998); Turner, 119 F.R.D. at 383. Any

presumption that a defendant should be deposed at his or her district of residence is “merely a

decision rule that facilitates determination when other relevant factors do not favor one side over

the other.” Khashoggi, 124 F.R.D. at 550.

                                             ARGUMENT

     A. The Plain Language of Local Rule 30(A) Requires Counterclaimants to Submit to
        Deposition in Virginia.


     The Court observed at the March 29, 2019 hearing, “[h]aving filed a counterclaim here in the

United States” the parties should begin discussing “dates for the defendants’ depositions here in

the United States.” Tr. of March 29, 2019 Hearing at 42:19-21. As this Court explained, “the




                                                 2
Local Rule . . . requires a party who files an affirmative claim in this case to come to the United

States to be deposed in this district.” Tr. at 42:21-24. As this Court observed, Local Civil Rule

30(A) requires all non-excepted parties to submit to a deposition within the Eastern District of

Virginia. Local Civil Rule 30(A). The Rule expressly states that “[a] defendant, who becomes a

counterclaimant, cross-claimant, or third-party plaintiff, shall be considered as having filed an

action in this Court for the purpose of this Local Rule.” Id. The rule does not differentiate between

permissive and compulsory counterclaims. Instead, the rule exempts only two kinds of parties:

involuntary plaintiffs and interpleader plaintiffs. Id. Counterclaimants are neither involuntary

plaintiffs nor interpleader plaintiffs. See Fed. R. Civ. P. 19 (involuntary plaintiffs); Fed. R. Civ.

P. 22 (interpleader plaintiffs). Under the unambiguous text of the Local Rule, by virtue of bringing

a counterclaim in this action, Counterclaimants are bound to submit to a deposition within the

Eastern District of Virginia.

     B. Counterclaimants Should Submit to Deposition in Virginia or in a Neutral Third
        Location Because it is Unsafe and Unreasonable to Require Plaintiff’s Counsel to
        Travel to Saudi Arabia.

     Alternatively, this Court should order Counterclaimants to submit to deposition in the Eastern

District of Virginia, or in a neutral third location per Ms. Tekle’s offer to compromise, such as

London, because it is unsafe and unreasonable for Ms. Tekle’s counsel to travel to Saudi Arabia.

Magistrate judges have vast discretion “to determine the appropriate location for a deposition and

may attach conditions as [they] find appropriate.” Swimways Corp., 2014 WL 12603190 at *2

(ordering deposition to occur in a neutral “foreign jurisdiction,” Hong Kong, when deponent’s

desired location destination was China, where different laws applied); see also Khashoggi, 124

F.R.D. at 550 (ordering defendant who resided in Saudi Arabia to travel to litigation forum for

deposition); see also New Medium Techs. LLC v. Barco N.V., 242 F.R.D. 460, 466 (N.D. Ill. 2007)




                                                 3
(compelling depositions in forum because deponents were frequent travelers to forum and because

deponents’ desired location precluded court supervision). Here, warnings by the United States

Department of State and all relevant factors—including the safety of Ms. Tekle’s attorneys, travel

burdens and efficiency, and costs—weigh against holding the depositions in Saudi Arabia.

     The unique circumstances and equities in this case make clear that Saudi Arabia is not an

appropriate location. See Swimways, 2014 WL 12603190 at *2 (relevant burdens and “a risk of

arrest, detention or deportation of the American attorneys and other participants” warranted

deposition in neutral third location) (internal quotation marks omitted); Connell, 41 F.R.D. at 137

(D.S.C. 1966) (ordering deposition in forum state when deponents resided in another state to “serve

the interests of justice”); Sharif v. Int’l Dev. Grp., No. 02 C 5430, 2003 WL 21995166, at *1 (N.D.

Ill. Aug. 21, 2003), aff’d, 399 F.3d 857 (7th Cir. 2005) (cost, convenience, and litigation efficiency

key factors in compelling member of Saudi royal family to sit for deposition in neutral third

location); Khashoggi, 124 F.R.D. at 550-51 (considering cost, convenience, litigation efficiency,

and criminal liability of indicted defendant when compelling him to appear for deposition in

forum).

     1. Safety Issues and Saudi Arabia

       As information from the Department of State makes clear, Saudi local law and the political

situation in Saudi Arabia make it unsafe for Ms. Tekle’s attorneys to travel to Saudi Arabia at this

time. The United States Department of State has issued a Level 2 travel advisory for Americans

traveling to Saudi Arabia. U.S. Dep’t of State, Saudi Arabia Travel Advisory, Travel.State.Gov

(February        21,        2019),        https://travel.state.gov/content/travel/en/traveladvisories/

traveladvisories/saudi-arabia-travel-advisory.html (“State Department Travel Advisory”). The

State Department has also warned of oppressive local laws, which Americans are subject to by




                                                  4
merely entering Saudi Arabia.        U.S. Dep’t of State, Saudi Arabia: Travel Information,

Travel.State.Gov (last     updated May 1, 2019), https://travel.state.gov/content/travel/en/

international-travel/International-Travel-Country-Information-Pages/SaudiArabia.html         (“State

Department Saudi Travel Information”).

       Attorneys from the United States must be able to take oral depositions without “a risk of

arrest, detention or deportation.” Swimways Corp. v, 2014 WL 12603190 at *2. If applicable local

laws effectively prohibit attorneys from safely taking depositions in the deponent’s residence or

place of business, the deposition must take place elsewhere. Id. Local laws and safety concerns

in Saudi Arabia preclude it as an option for the depositions.

       a. Restrictions on Women Under Saudi Arabian law

       All but one of Ms. Tekle’s attorneys who would travel to Saudi Arabia for the depositions

are female. Local laws applicable to women, including American women, present acute risks.

Once in Saudi Arabia, “married women, including non-Saudis, require their husband’s permission

to depart the country, while unmarried women and children require the permission of their father

or male guardian.” State Department Saudi Travel Information, supra. Moreover, “[m]any areas

of life in Saudi Arabia are segregated by sex to ensure that unrelated men and women have no

possibility of mingling (a punishable crime). Some mutawwa (religious police) try to enforce this

by asking for proof that a couple is married or related. Women who are arrested for socializing

with a man who is not a relative may be charged with prostitution.” Id. In addition, to secure

business visas to the Kingdom, Ms. Tekle’s attorneys would need to obtain—among other

documents—invitation letters from a Saudi Arabian sponsor. See id. For the women, the same

sponsor would need to greet the visa recipient at the airport in Saudi Arabia. See id.; see also U.S.




                                                 5
Department of Commerce’s International Trade Administration, Saudi Arabia - Business Travel,

https://www.export.gov/article?id=Saudi-Arabia-Business-Travel.

         Thus, under local law in Saudi Arabia, Ms. Tekle’s female attorneys would be prohibited

from being seen with or communicating with their male counterparts in public or from leaving

Saudi Arabia without the permission of their husband, father, or male guardian. Violations of

these local laws could result in these attorneys being expelled, arrested, or imprisoned. Ms. Tekle’s

attorneys—by virtue of traveling with a non-relative male—would risk violating local laws.

Moreover, the requirement for fathers, husbands, or other “male guardians” to authorize the

departure of female attorneys from Saudi Arabia calls into question counsel’s ability to safely

return to the United States.

         b. Prohibition on Criticism of the Royal Family

       Saudi law prohibits criticism of Saudi royal family members, such as Counterclaimants. See

U.S.     Dep’t    of   State,   Saudi    Arabia       2018   Human     Rights    Report,    at   14,

https://www.state.gov/documents/organization/160475.pdf; Freedom House, Saudi Arabia

Freedom in the World 2019 Report, https://freedomhouse.org/report/freedom-world/2019/saudi-

arabia; see also Human Rights Watch, World Report 2018: Saudi Arabia (2018),

https://www.hrw.org/world-report/2019/country-chapters/saudi-arabia (“judges and prosecutors

can convict people on a wide range of offenses under broad, catch-all charges such as ‘breaking

allegiance with the ruler’ or ‘trying to distort the reputation of the kingdom.’”). According to the

State Department, even an unknowing violation of Saudi law may result in being “expelled,

arrested, imprisoned, held without trial for lengthy periods of time; interrogated without counsel;

subject to corporal punishments, including lashings; or executed.” State Department Saudi Travel

Information, supra. The State Department has also reported on the prevalence of arbitrary arrests




                                                  6
and detentions for violations of this law. Saudi Arabia 2018 Human Rights Report, at 13.

Counterclaimants are members of the royal family, and Ms. Tekle has alleged that they engaged

in illegal employment practices and human trafficking. Deposition questions on these topics

would undoubtedly amount to criticism of members of the royal family. Counsel’s travel to Saudi

Arabia thus stems from and is intrinsically intertwined with profound criticism of the royal family.

After all, Counterclaimants themselves have described Ms. Tekle’s claims as accusing them of

“detestable” and “criminal” activities. Amended Counterclaim, Dkt. 75 ¶ 26. Surely claims

resulting in Counterclaimants having “suffered severe reputational harm and emotional distress,”

as alleged in the Counterclaim, amount to serious criticism of the royal family. Id. ¶ 44 (emphasis

added).

          c. Terrorist Activity and Elevated Danger

     The State Department has recently advised Americans against traveling to Saudi Arabia

because of increased terrorist activity in the Kingdom. See State Department Travel Advisory,

supra. There is presently a Level 2 travel advisory in place for Saudi Arabia. Id. The State

Department warned travelers that “[t]errorists may attack with little or no warning, targeting tourist

locations, transportation hubs, markets/shopping malls, and local government facilities.” Id. The

State Department has warned that Jeddah, the proposed deposition location, is particularly

dangerous. The State Department expressly cautioned, “[m]issile attacks have targeted major

cities such as Riyadh and Jeddah.” Id. In addition, just yesterday, the State Department issued an

additional warning about elevated danger during Ramadan. In a “Message for U.S. Citizens:

Information for U.S. citizens during Ramadan” concerning Saudi Arabia issued on May 1, 2019,

the State Department reiterated that “U.S. citizens are strongly encouraged to maintain a high level

of vigilance and take appropriate steps to increase their security awareness when traveling as




                                                  7
terrorist attacks, political upheaval, and violence often take place without any warning.” U.S.

Dep’t of State, Message for U.S. Citizens: Information for U.S. citizens during Ramadan, U.S.

Embassy & Consulates in Saudi Arabia (May 1, 2019), https://sa.usembassy.gov/message-for-u-

s-citizens-information-for-u-s-citizens-during-ramadan/. The government of the United Kingdom

has issued similar warnings, along with a lengthy list of recent terrorist activity in Saudi Arabia,

including that “further attacks are likely.”1 These safety risks, which are only exacerbated by Saudi

Arabia’s ongoing war with its neighbor, Yemen, render Saudi Arabia an inappropriate deposition

location at this time. While no country is immune from terrorism, there is a heightened risk of

attack in Saudi Arabia. In light of this unnecessary risk, the Court should require the depositions

to take place at a location outside of Saudi Arabia.

d.      Limitations on Ability to Take Depositions During Ramadan

        Counterclaimants’ depositions are presently scheduled to take place during the Islamic holy

month of Ramadan. The State Department has warned of additional factors that will make taking

the depositions in Jeddah difficult during Ramadan. See Message for U.S. Citizens: Information

for U.S. citizens during Ramadan, supra.               For example, the State Department warns that

“[e]xpectations of conservative public behavior and dress are heightened during Ramadan.” Id.

Even though Ms. Tekle’s attorneys would not be required to fast, during Ramadan “it is against

Saudi law for anyone to eat, drink, or smoke in public between sunrise and sunset,” and doing so

“are grounds for arrest.” Id. In addition, “Saudi government ministries and institutions will follow

a reduced work schedule of six hours per day,” and “[s]ome government offices and retail




1
 Gov.UK Foreign Travel Advice: Saudi Arabia. The terrorism section highlights several recent attacks and terrorist
attacks during Ramadan in 2016. Available at https://www.gov.uk/foreign-travel-advice/saudi-arabia/terrorism.



                                                        8
businesses may not provide full staffing.” Id. The truncated hours, more limited services, and

other restrictions threaten to make the deposition logistics significantly more challenging.

       2. Travel Burdens and Litigation Efficiency

         The consideration of travel burdens and litigation efficiency weigh unequivocally against

holding Counterclaimants’ depositions in Saudi Arabia. Whether counsel will be able to travel to

a deposition location is a relevant factor. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 941

F. Supp. 2d 513, 519 (D.N.J. 2005) (refusing to order deposition in Saudi Arabia when deposing

attorneys were Jewish, had traveled to Israel, and would potentially be denied travel visa on that

basis). Whether deponents travel frequently, particularly to the location where they are resisting

deposition, is also a relevant factor. See Turner, 119 F.R.D. at 383-84 (ordering deposition in

forum because deponents would have no difficulty travelling there); Armsey, 184 F.R.D. 569, 571

(ordering deposition to occur in forum because deponents traveled there frequently).

         Ms. Tekle’s lawyers will face significant challenges in traveling to Saudi Arabia. In

addition to the local laws and safety concerns discussed above, leading members of Ms. Tekle’s

legal team are Jewish and have traveled to Israel, which further diminishes the prospects of those

attorneys obtaining a visa to travel to Saudi Arabia. See Exxon Mobil Corp., 941 F. Supp. 2d at

519.

         On the other hand, Counterclaimants own a home in Virginia and frequently travel to the

United States. See Sonista, Inc. v. Hsieh, No. 5:04-CV-4080 RMW(RS), 2005 WL 2045802, at

*2 (N.D. Cal. Aug. 25, 2005) (ordering deposition of Taiwanese resident to take place in California

in part because “he owns a home in California”). Counterclaimants, by their own account, use a

private jet to travel to locations of their choosing around the world. See, e.g., Ex. G to Amended

Counterclaim, Dkt. 75-7. Despite this, Counterclaimants insist they must be deposed in Jeddah.




                                                 9
The burdens associated with travels to Saudi Arabia, particularly when lawyers for both parties are

located in Virginia, greatly exceed the burdens on Counterclaimants to travel to Virginia, where

they own a home.2

        Moreover, should disputes arise the parties need to be able to consult the Court, which

further weighs in favor of holding the depositions in Virginia. Khashoggi, 124 F.R.D. at 551

(“Holding [deposition in forum] would accelerate the resolution of these disputes and minimize

the risk that any deposition will be interrupted for a significant period.); Juniper Networks Inc.,

2009 WL 10696665, at *2. Given the time difference between Virginia and Saudi Arabia, the

Court would be unable to assist the parties. See New Medium Techs., 242 F.R.D. at 467

(recognizing that the Court’s ability to intervene should problems arise is compromised when the

deposition is taken many time zones away). Conducting the depositions in Saudi Arabia also make

it extremely difficult for Ms. Tekle’s counsel to consult with her—or for her to witness the

deposition, even remotely.

      3. Costs of Taking Counterclaimants’ Deposition in Saudi Arabia

      Cost considerations—including which party is in a better position to bear costs—are also

relevant for compelling a deponent to travel to the forum district for a deposition. See, e.g., Turner,

119 F.R.D. at 383 (court considered “disparity in the inconvenience and financial burden on the

parties” to order defendant to sit for deposition in forum when defendant resided elsewhere); Sharif

v. Int’l Dev. Grp., 2013 WL 21995166, at *1 (considering costs and ordering deposition in neutral

third location when defendant was member of Saudi royal family); Doe I v. Karazdic, 1997 WL

45515, * 3 (S.D.N.Y. Feb. 4 1997) (costs of disposing Bosnia-resident defendant in Bosnia was

factor in favor of holding deposition in New York) (report and recommendation adopted by 1997


2
 There are no logistical burdens associated with travel to the United Kingdom because all counsel can travel there
without visas.


                                                        10
WL 746512 S.D.N.Y. Dec. 3, 1997); Khashoggi, 124 F.R.D. at 550 (Saudi-resident defendant

ordered to sit for deposition in forum because he was better able to bear the costs of travel).

      The consideration of costs suggests Counterclaimants’ depositions should be held in Virginia.

Ms. Tekle’s attorneys represent her on a pro bono basis, paying 100% of the costs of this litigation.

The disparity in Ms. Tekle’s and Counterclaimants’ financial positions weighs clearly in favor of

depositions being held in Virginia. Depositions in Saudi Arabia would require two legal teams to

pay travel expenses, whereas depositions in Virginia would require only the two Counterclaimants

to travel to their Virginia home, and would require no travel expenses for either set of counsel.

      4. Counterclaimants’ Unjustified Rejection of Ms. Tekle’s Offer to Compromise

      In the spirit of compromise, to avoid an impasse, Ms. Tekle suggested that the parties agree

to hold the depositions in a neutral third location: the United Kingdom.3 See Declaration of Satenik

Harutyunyan, filed herewith, Ex. A. In this case, both parties can more easily travel to London.

Both parties’ counsel have offices there. But Counterclaimants flatly rejected this offer, expressing

that they are “not inclined to travel to London, or anywhere else.” See Declaration of Satenik

Harutyunyan, Ex. B. Ms. Tekle is also amenable to taking Counterclaimants’ depositions in

another neutral location, if Counterclaimants would propose an alternative that does not present

the same logistical and safety concerns as does Saudi Arabia. See Declaration of Satenik

Harutyunyan, filed herewith, Ex. A. Counterclaimants’ unwillingness to engage in a productive

discussion has left Ms. Tekle no choice but to involve the Court.

      The unique circumstances before the Court show that in the interest of safety, equity, and

efficiency, Counterclaimants should agree to be deposed in Virginia. Should the Court—in its

discretion—determine that a neutral third location is appropriate, it should select London or


3
 Before Ms. Tekle offered London as a possible solution, Counterclaimants suggested the possibility of a video
deposition. Counterclaimants have deposed Ms. Tekle in person and Ms. Tekle is entitled to the same.


                                                        11
another mutually agreeable neutral location, pursuant to Ms. Tekle’s offer to compromise. The

Court should unequivocally reject depositions in Saudi Arabia, which is not convenient,

logistically efficient, safe, or cost effective for Ms. Tekle’s pro bono counsel.



                                            CONCLUSION

       For the foregoing reasons, Plaintiff requests that this Court grant her motion to compel the

depositions of Counterclaimants to take place in the Eastern District of Virginia or in the

alternative, in a neutral third location, such as London.


 Dated: May 3, 2019                                   Respectfully submitted,

                                                      /s/ Nicholas Cooper Marritz
 Richard F. Levy (pro hac vice)                       Nicholas Cooper Marritz, VSB #89795
 Andrew B. Cherry (pro hac vice)                      Simon Sandoval-Moshenberg,VSB #77110
 Sati Harutyunyan (pro hac vice)                      LEGAL AID JUSTICE CENTER
 JENNER & BLOCK LLP                                   6066 Leesburg Pike, Suite 520
 353 N. Clark Street                                  Falls Church, VA 22041
 Chicago, IL 60654                                    (703) 720-5607
 (312) 923-2648                                       nicholas@justice4all.org
 rlevy@jenner.com
                                                      Martina E. Vandenberg (pro hac vice)
 Agnieszka M. Fryszman (pro hac vice)                 Sarah L. Bessell (pro hac vice)
 COHEN MILSTEIN SELLERS & TOLL PLLC                   THE HUMAN TRAFFICKING LEGAL CENTER
 1100 New York Avenue NW, Fifth Floor                 1030 15th Street, NW #104B
 Washington, DC 20005                                 Washington, DC 20005
 (202) 408-4600                                       (202) 716-8485
 afryszman@cohenmilstein.com                          mvandenberg@htlegalcenter.org

 Le’ake Fesseha (pro hac vice)
 LE’AKE FESSEHA LAW OFFICE
 901 S. Highland Street, Suite 312
 Arlington, VA 22204
 (703) 302-3410
 leakef@hotmail.com

Counsel for Plaintiff Simret Semere Tekle



                                                 12
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

SIMRET SEMERE TEKLE,                               Case No.: 1:18-cv-211
               Plaintiff,
       v.
NOUF BINT NAYEF ABDUL-AZIZ AL
SAUD, MOHAMMAD BIN ABDULLAH AL
SAUD
               Defendants.


                                 CERTIFICATE OF SERVICE

I certify that I uploaded the foregoing document to the Court’s CM/ECF system today, which
will cause a Notice of Electronic Filing and a link to the document to be sent to all counsel of
record.

May 3, 2019

/s/ Nicholas Cooper Marritz
Nicholas Cooper Marritz, VSB #89795
Legal Aid Justice Center
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
(703) 720-5607
nicholas@justice4all.org




                                                13
